By the court.
The evidence offered by the defendant was not relevant. The return of the sheriff on the writ of execution, was not properl} admissible to contradict his deed. The evidence offered to shew that the terms of sale had not been complied with *307an the part of the purchaser, by payment of the money bid for the land, could avail nothing in this case; because the defendant, against whom 'he execution was issued, and under which the land ■was sold, is at all events exonerated from so much of bis debt as the land was sold for : and the matter in dispute lies between the sheriff and the purchaser, and the judgment creditor.
It is unnecessary, therefore, to determine any thing as to the legality of the order made by the district court, directing the she. riff to convey ; for whether that order was illegal, or otherwise, the evidence offered by the defendant could avail him nothing: the conveyance in question could not be invalidated or impaired by it.
Motion dischurg :d.